RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0300-21

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

J.C. and W.D.,

          Defendants,

and

L.T.,

     Defendant-Appellant.
________________________

IN THE MATTER OF E.C.,
L.T. and A.D., minors.
________________________

                   Submitted September 14, 2022 – Decided September 20, 2022

                   Before Judges Haas and Mitterhoff.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Atlantic County,
            Docket No. FN-01-0114-17.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (David A. Gies, Designated Counsel, on the
            briefs).

            Matthew J. Platkin, Acting Attorney General, attorney
            for respondent (Sookie Bae-Park, Assistant Attorney
            General, of counsel; John J. Lafferty, IV, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minors E.C. and L.T. (Meredith Alexis
            Pollock, Deputy Public Defender, of counsel; Julie
            Goldstein, Assistant Deputy Public Defender, of
            counsel and on the brief).

PER CURIAM

      Defendant L.T. 1 appeals from the Family Part's June 29, 2021 order 2

determining that he abused or neglected his five-year-old son E.C. (Ethan) by

striking and bruising the child after Ethan told defendant's girlfriend that

defendant had been with another woman. Defendant challenges the trial judge's

finding that this conduct constituted abuse or neglect under N.J.S.A. 9:6-



1
  We refer to defendant and other family members by initials or fictitious names
to protect their privacy. R. 1:38-3(d)(12).
2
  This order became appealable as of right after the trial court entered an order
terminating the litigant on October 18, 2021.
                                                                           A-0300-21
                                       2
8.21(c)(4)(b) and N.J.S.A. 9:6-8.21(c)(1).    The Law Guardian supports the

judge's finding that the Division of Child Protection and Permanency (Division)

met its burden of proving abuse or neglect by a preponderance of the evidence.

Based upon our review of the record and applicable law, we affirm the judge's

determination that defendant abused or neglected Ethan by using excessive

corporal punishment and by creating a risk of protracted impairment of the

child's physical or emotional health.

      Defendant is the biological father of Ethan and his younger brother, Lo.T.

(Luke).     The Division was involved with defendant and Ethan's biological

mother for several years. Ethan's maternal grandmother, J.C. (Jen), had physical

custody of Ethan and Luke between 2018 and August 2020. Beginning on

August 17, 2020, defendant began to have parenting time with his sons on the

weekends.

      Just one month later, Jen observed bruises on Ethan's shoulder, face, and

buttocks.    Jen testified that Ethan "had bruising on his face.   He had red

handprints on his face. He had a bruise on his arm . . . [and] on his bottom."

Ethan told Jen that defendant hit him because he lied to defendant's girlfriend

about defendant being with another woman. Jen stated that Ethan was "scared

to death" and told her that he "never want[ed] to come back [to defendant's


                                                                          A-0300-21
                                        3
home] again." Jen took Ethan to the hospital and reported the child's injuries to

the Division.

      The next day, Jada Andrews, a Division investigative worker, visited

Ethan at Jen's home. Ethan explained that his father hit him and pointed to the

left side of his face, arms, and buttocks. Andrews performed a body check of

Ethan and observed bruising on the left side of the child's face, on his left arm,

and on his buttocks. Andrews took photographs to document these injuries and

these exhibits were admitted in evidence.

      Dr. Laura Brennan, a child abuse pediatrician at NJ CARES, 3 examined

Ethan about ten days later. Ethan told Brennan "his father hit him with his hands

because he lied" and that "he got bruises on his face, his arm, . . . his leg, [and]

his butt . . . ." Brennan testified that she could not see any visible bruises on the

day of her examination, but she reviewed the photographs of the child's injuries

and also spoke to Jen prior to examining Ethan. Brennan prepared a written

report in which she recommended that the Division "investigate the allegations

and make any necessary placement determinations and visitation plans so as to

ensure [Ethan's] safety."        Brennan recommended that Ethan receive



3
  Brennan qualified as an expert in child abuse pediatrics at the fact-finding
hearing.
                                                                               A-0300-21
                                         4
psychotherapy and counseling, and that the Division refer defendant to

appropriate counseling services.

      Elizabeth Stuart, a Division permanency and resource supervisor, testified

that defendant did not want to engage in the Division's recommended services

because he stated he was not learning anything. Defendant told Stuart he would

continue to use physical discipline on his children because "it was a cultural

thing" and "he believed in spanking . . . ."

      Defendant called Stuart the day before the fact-finding hearing.         He

referred to Ethan by using a racial slur. Stuart asked defendant if he felt it was

wrong to strike his son and bruise him. Defendant replied, "[Ethan] got a bruise

on his F-ing ass when I whipped his ass. He didn't have no broken bones. I

didn't use no belt. I used my hand and hit him on his butt. He went to the

hospital and released the same night."

      Amber Chastine, a mental health services therapist, testified that she

began seeing Ethan shortly after the beating. When Chastine questioned Ethan

about defendant, the child became tearful, failed to make eye contact, and hid

under a blanket. Thereafter, Chastine began seeing Ethan two hours per week

for intensive in-home care. The child told Chastine he did not want to visit with




                                                                            A-0300-21
                                         5
defendant. Chastine diagnosed Ethan as suffering from post-traumatic stress

disorder (PTSD).

      Defendant testified on his own behalf. He stated he "grabbed [Ethan] by

his arm, turned him around and just beat him on his butt." Defendant admitted

he "got angry" because Ethan told his girlfriend he had been with another

woman. Defendant stated he struck Ethan to teach him not to lie. He denied

hitting the child in the face or bruising him, and claimed he felt "bad about the

incident that happened." However, defendant admitted he would "probably"

beat the child again if he lied.

      At the conclusion of the hearing, the trial judge rendered an oral decision,

finding that the Division had established by a preponderance of the evidence

that defendant's conduct constituted excessive corporal punishment on a five-

year-old child. The judge noted that defendant struck Ethan repeatedly and left

bruises on several parts of his body. The judge also found that defendant 's

physical abuse caused Ethan to suffer emotional harm that required him to

undergo therapy. This appeal followed.

      On appeal, defendant argues that the trial judge incorrectly concluded that

defendant's action in striking his five-year-old son multiple times with an open

hand was excessive corporal punishment and impaired the child's emotional


                                                                            A-0300-21
                                        6
health. Defendant also asserts the judge erred by considering the "net opinions"

set forth in Brennan's written report. We disagree.

      Our task as an appellate court is to determine whether the decision of the

family court is supported by substantial credible evidence in the record and is

consistent with applicable law. Cesare v. Cesare, 154 N.J. 394, 412 (1998). We

owe particular deference to a trial judge's credibility determinations and to "the

family courts' special jurisdiction and expertise." Id. at 413. Unless the judge's

factual findings are "so wide of the mark that a mistake must have been made[,]"

they should not be disturbed, even if we would not have made the same decision

if we had heard the case in the first instance. N.J. Div. of Youth & Family Servs.

v. M.M., 189 N.J. 261, 279 (2007) (quoting C.B. Snyder Realty, Inc. v. BMW

of N. Am., Inc., 233 N.J. Super. 65, 69 (App. Div. 1989)). "It is not our place

to second-guess or substitute our judgment for that of the family court, provided

that the record contains substantial and credible evidence to support" the judge's

decision. N.J. Div. of Youth & Family Servs. v. F.M., 211 N.J. 420, 448-49

(2012).

      Through the admission of "competent, material and relevant evidence[,]"

the Division must prove by a preponderance of the evidence that the child was




                                                                            A-0300-21
                                        7
abused or neglected. N.J.S.A. 9:6-8.46(b). In pertinent part, N.J.S.A. 9:6-

8.21(c)(4)(b) defines an "abused or neglected child" as:

            a child whose physical, mental, or emotional condition
            has been impaired or is in imminent danger of
            becoming impaired as the result of the failure of his [or
            her] parent or guardian . . . to exercise a minimum
            degree of care . . . in providing the child with proper
            supervision or guardianship, by unreasonably inflicting
            or allowing to be inflicted harm, or substantial risk
            thereof, including the infliction of excessive corporal
            punishment; or by any other acts of a similarly serious
            nature requiring the aid of the court . . . .

      Each case of alleged abuse "requires careful, individual scrutiny" and is

"generally fact sensitive" and "idiosyncratic." N.J. Div. of Youth & Family

Servs. v. P.W.R., 205 N.J. 17, 33 (2011). Both the nature of the injury inflicted

and the conduct should be reviewed within the context of the family's

circumstances at that moment. See Dep't of Children & Families, Div. of Youth

& Family Servs. v. C.H., 416 N.J. Super. 414, 416 (App. Div. 2010).

      "'[E]xcessive corporal punishment" entails physical punishment that

results in "bruises, scars, lacerations, fractures, or any other medical ailment

suffered as a result of [a parent's] actions." P.W.R., 205 N.J. at 35-36. Courts

focus on "the harm suffered by the child, rather than the mental state of the

accused abuser," and a single occurrence of corporal punishment may be deemed



                                                                           A-0300-21
                                       8
excessive. Dep't of Children & Families v. K.A., 413 N.J. Super. 504, 511 (App.

Div. 2010).

      For example, in New Jersey Division of Youth & Family Services v. M.C.

III, 201 N.J. 328, 333-35 (2010), the defendant chased down his two teenage

children, caught and grabbed them, and all three ended up on the floor. Both

children were injured. Id. at 335. One child sustained a bruised and swollen

hand, while the other had rib tenderness and an abrasion behind the ear. Ibid.

The Supreme Court held that, although the defendant "may not have intended to

harm his children, his actions were deliberate" and constituted abuse because he

"intentionally grabbed the children and disregarded the substantial probability

that injury would result from his conduct." Id. at 345.

      Similarly, in C.H., we found that a mother who struck her five-year old

child with a paddle for telling a neighbor the family did not have electricity in

their home had inflicted excessive corporal punishment. C.H., 416 N.J. Super.

at 416-17. The mother admitted to using corporal punishment since the child

was three years old, and she struck the child once or twice a month "as her way

to ensure that [the child] would not 'end up on the streets or doing drugs.'" Id.

at 417. In the incident which led to the Division's involvement, the child

sustained three- to four-inch red marks on the right side of her face, two-inch


                                                                           A-0300-21
                                       9
dark red scratches on her elbow and left cheek, and a greenish mark on her back.

Id. at 416. On the other hand, in P.W.R., the Supreme Court concluded that "[a]

slap of the face of a teenager as a form of discipline—with no resulting bruising

or marks—does not constitute 'excessive corporal punishment[.]'" P.W.R., 205

N.J. at 36.

      Here, there was ample evidence to support the trial judge's determination

that defendant abused or neglected his five-year-old son by striking him on the

face, shoulder, and buttocks, causing the child to receive bruises on several

different parts of his body. Defendant admitted "beating" his son, and Ethan's

injuries were corroborated by the testimony of Jen who discovered the bruises;

Andrews, who took photographs that graphically depicted the child's injuries ;

and Brennan, the Division's child abuse pediatrician.

      Defendant argues that unlike the defendant in C.H., he expressed remorse

for his actions. However, defendant denied bruising the child, and continued to

maintain that he would "probably" strike Ethan again if he lied. Defendant also

did not complete the services needed to address his future behavior. Moreover,

we have long observed that even "a single incident of violence against a child

may be sufficient to constitute excessive corporal punishment[,]" K.A., 413 N.J.

Super. at 511, particularly where, as here, it results in physical injuries such as


                                                                             A-0300-21
                                       10
bruises. P.W.R., 205 N.J. at 35-36.      In addition, a caregiver's post-incident

conduct does not excuse past abuse or neglect, and case law requires us to look

at both the risk of harm as of the time of the abuse and also at the time of the

hearing.   See Dep't of Children & Families, Div. of Child Protection &

Permanency v. E.D.-O., 223 N.J. 166, 189 (2015).

      The judge's finding that defendant's actions caused Ethan emotional harm

is also strongly supported by the record. Stuart concluded that the child suffered

from PTSD and would continue to need emotional support services. Contrary

to defendant's argument, the judge also properly admitted Brennan's writte n

report in evidence because it was based upon her personal observations and the

information she gathered from Jen and the photographs of Ethan's injuries. See

Townsend v. Pierre, 221 N.J. 36, 53 (2015). Under these circumstances, we

discern no basis for disturbing any of the trial judge's determinations.

        Affirmed.




                                                                            A-0300-21
                                       11